UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6094


BRUCE W. KOENIG,

                Plaintiff - Appellant,

          v.

K. CORTEZ; JEFFREY BREWER;       R.   ADKINS;   F.   SHAMBAUGH;   G.
MCKENZIE; BOBBY SHEARIN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-03603-JFM)


Submitted:   September 9, 2015           Decided:    September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Wayne Koenig, Appellant Pro Se. Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, P.A., Riverdale, Maryland; Stephanie Judith
Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bruce W. Koenig appeals the district court’s order denying

relief    on    his   42    U.S.C.   § 1983     (2012)   complaint   and   related

claims.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Koenig v. Cortez, No. 1:13-cv-03603-JFM (D. Md.

Dec. 30, 2014).             We dispense with oral argument because the

facts    and    legal      contentions    are   adequately   presented      in   the

materials      before      this   court   and   argument    would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                           2